The order appealed from, in effect, denied a motion to resettle a judgment in its substantive or decretal provisions. Such an order is not appealable (see, Blume v Blume, 124 AD2d 771 [decided herewith]; Valenti Elec. Co. v Power Line Constructors, 123 AD2d 604; Men’s World Outlet v Estate of Steinberg, 101 AD2d 854; Katz v Katz, 13 AD2d 529). Even if the appeal were properly here, however, the order sought to be reviewed would be affirmed, since, contrary to the defendants’ contention, the judgment dated March 4, 1985, and entered April 1, 1985, substantially conforms to the decision rendered by the Court of Appeals in this case (see, Brennan v Breezy Point Coop., 63 NY2d 1022). Mollen, P. J., Brown, Niehoff and Kooper, JJ., concur.